Citation Nr: 1639461	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to October 1964.  He also had periods of service in the Nebraska and California National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cheyenne, Wyoming. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is of record. 

This appeal was remanded for further development in February 2014.


FINDINGS OF FACT

The Veteran's currently-diagnosed lumbar spine disorder was not manifest during service, was not manifest within one year of separation, and is not attributable to service.


CONCLUSION OF LAW

A disorder of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  While the Veteran is in receipt of payments from the Social Security Administration, the Veteran indicated that such records were destroyed when he reached the age of 65.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A March 2014 VA examination report discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

The Board notes that the Veteran has claimed entitlement to service connection for a low back disorder, attesting that such was incurred during his period of active service.  Specifically, he contends that he injured his low back in 1964, and that his back has been symptomatic since that time.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record supports three current diagnoses for the low back, to include degenerative disc disease, facet hypertrophy, and status post lumbar laminectomy at L5.  As such, the first criterion necessary for service connection has been met.  

Turning to the Veteran's period of active service, the Veteran was evaluated for low back pain on May 20, 1964.  He was diagnosed with low back strain (at L5), and a notation of "suspect disc" was provided.  X-rays were negative and strength was normal.  On separation in October 1964, the spine was normal on examination, and no defects were noted.  On his own Report of Medical History, the Veteran did not indicate any musculoskeletal disorder.

No chronic back disability was diagnosed within a year of separation, and as such, presumptive service connection is not available.

Post-service, as early as 1972 (approximately eight years following active service), the Veteran underwent lumbar spine surgery.  Such records, unfortunately, are not available for review.  This prior surgery was subsequently confirmed by the VA examiner of record due to the presence of a surgical scar.  Private treatment records indicate repeated treatment for spine disorders.  However, none of these records provide an etiological opinion indicating that any diagnosed disorder was related to the Veteran's period of active service.

In conjunction with the Veteran's claim, he was afforded a VA examination in March 2014.  Following an interview and an objective examination, it was determined that it was less likely than not that the Veteran's current lumbar diagnoses had their origin in service, or were otherwise related to service.  In support, the examiner noted that, while the Veteran did report with lumbar pain, and though the examiner did indicate that a disc problem was suspected, all objective data from that report was normal at the time.  Following service, per the Veteran, he worked in construction, specifically hanging drywall, without assistance.  He would work in rooms with high ceilings, at times on stilts, to complete the work.  The examiner noted that such activity would place a significant strain on the supportive structures of the low back, and that it was less likely than not that the Veteran would have been able to perform these tasks while suffering from a herniated disc in the lumbar spine.  The examiner also stated that the Veteran worked in construction for as many as 10 years after service, and that it was not likely that the Veteran would have been able to sustain that employment if the lumbar strain, first diagnosed in service, was severe in nature.  Instead, per the examiner, it was more likely that the Veteran's disc injury occurred while working in construction after separation.  It was noted that the records during that time were not available, and therefore such could not be stated with certainty, but that there was no nexus which clearly connected the Veteran's in-service injury to his current degenerative disc disease.

With regard to the Veteran's statements during the course of his appeal, in which he attributed his claimed condition to his brief stint in service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a low back injury in service, as well as a history of low back pain, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In fact, these statements are supported by the Veteran's service treatment records.  However, the Veteran has not shown that he is competent (meaning medically trained)  to make a complex medical determination involving the etiology of a low back disorder, and his attestations are not supported by the most probative medical evidence of record. 
 
In sum, the more probative and competent evidence is against a finding that the Veteran's claimed disorder was caused or aggravated during his period of active duty.  The Board notes that the Veteran's service treatment records are silent as to a diagnosis of any chronic low back disorder, despite the single incident of lumbar strain.  Further, there is no evidence of record to indicate that any such disorder was diagnosed within one year following separation from service.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Appellant's claim, and as such entitlement to service connection for a disorder of low back is denied.


ORDER

Service connection for a low back disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


